Per Curiam.

We adopt the findings and conclusions of the board. Respondent’s conduct resulted in harm to his clients, including three default judgments that could affect future credit ratings. However, we also recognize that respondent has acknowledged his problem and that he regrets his failure to live up to his duties as a member of the bar.
We therefore agree with the board that respondent should be and he hereby is suspended from the practice of law for two years. We stay the second year and substitute two years of probation. As a condition of respondent’s resuming the practice of law during and after the probationary period, we require evidence that respondent was and is remaining under the care of his treating psychiatrist, who will have made and will continue to make reports to a monitoring attorney appointed by relator.
We do not agree with the board’s recommendation that respondent be required to employ co-counsel whenever he becomes involved in litigation. However, because the record indicates that respondent’s current problems are the result of confrontational situations, we recommend that respondent limit his practice as much as possible to transactional matters and avoid litigation.
Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Cook, J., concurs in judgment only.